Ewing, Judge,
delivered the opinion of the court.
This is a petition for mandamus to the County Commissioners of St. Louis county, requiring them to allow certain items in an account claimed to be due the petitioner, who is the coroner of said county, as fees of office.
From the facts agreed upon, it appears the items were approved by the auditor, but disallowed by the commissioners, upon the ground that the coroner is entitled to fees only in those cases in which the deceased is supposed to have died by casualty or violence, or where the body of any person coming to his death has been discovered in the county, and not in cases of natural death; and that it does not sufficiently appear from the verdict of the jury in the several cases mentioned in the account presented by the coroner, (stating that the deceased died of a natural death,) that those cases were within the statute, so as to authorize the coroner to charge therefor.
By statute it is made the duty of the coroner, as soon as he shall be notified of the dead body of any person supposed to have come to his death by violence or casualty, found within *378his county, to make out his warrant, directed to the constable, &c. (Inquests, R. C. p. 859.) He shall take inquests of violent and casual deaths happening in the county, or where the body of any person coming to his death shall be discovered in his county. (Coroner’s Act, R. C. p. 368.)
The object of an inquest, of course, is to ascertain the cause of death — whether it was the result of violence or criminal agency; and in order to attain this object, the coroner is necessarily clothed with a discretion on the performance of his duties. The authority of a coroner in this branch of his office is necessarily judicial in its character; (4th Inst. 271; Hale, 65; Giles v. Brown, 1 Mills’ C. Rep., 113;) and the obvious importance of this office to the criminal justice of the county must consist, in a great measure, in the discretion with which he exercises its functions in a judicial capacity. To maintain, as does the counsel for the commissioners, that an inquest should be held only in cases of death by violence or casualty, assumes the existence of the fact which can only be determined, in many instances, by such inquests. How is the coroner to be guided in exercising his jurisdiction in a given case ? and when is it properly invoked in acting in this capacity? There is not (nor could there be in the nature of things) any classification of circumstances by law circumscribing his action, or fixing precisely the limits of his authority. The nature of his duties and the object to bo attained must guide his discretion, acting, as we must presume he does, under a sense of his obligations as an officer and the sanction of an oath. When called upon to act, he will decline or proceed to the investigation accordingly as the circumstances of the particular case are, or are not, of such a suspicious character as to render proper an official examination, and of these he is the sole judge. But if he act, and the result shows the death to have been caused neither by violence, nor to have been the result of casualty, it does not follow that the inquest was improper, or that his authority was illegally exercised or abused; for the circumstances in this class of cases may furnish no stronger grounds for sup*379posing criminal agency than in cases where the verdict of the jury may disclose a natural death. The law has imposed no limits on the discretion of the coroner, by means of any preliminary inquiry or otherwise, for the purpose of restricting his action in making inquests; and when he acts, the presumption is he has acted in proper cases.
There is manifestly nothing in the statute to warrant the commissioners to revise the action of the coroner, or that gives them a discretion in respect to his fees. The coroner is only to present to the court a certified statement of the costs and expenses of the inquests, including his own fees, fees of jurors and witnesses, constable, and others entitled thereto, for which the county is liable; and it is the duty of the court (or commissioners) to allow the same, and order a warrant to be drawn upon the treasury. (Inquests, § 20.) They pass upon the account for no other purpose than to determine whether the specific charges therein are in conformity with the statute — not to determine whether the inquest was held in a proper case, or that the discretion of the coroner was or was not well exercised. No facts are before the commissioners by which they are to judge of this, and it is not the duty of the coroner to present them.
Let the mandamus go.